SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For11 July 2014 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Director PDMR Shareholding dated 27 June 2014 Total Voting Rights dated 01 July 2014 Holding(s) in company dated 08 July 2014 ﻿ ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS 1. Name of the issuer 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). INTERCONTINENTAL HOTELS GROUP PLC A TRANSACTION NOTIFIED IN ACCORDANCE WITH DTR 3.1.2 R 3. Name of person discharging managerial responsibilities/director 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ERIC PEARSON - EXECUTIVE VICE PRESIDENT AND CHIEF INFORMATION OFFICER N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares IN RESPECT OF 3 ABOVE ORDINARY SHARES OF 14 194/ 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them 8. State the nature of the transaction ERIC PEARSON AND KELLY PEARSON (JOINT HOLDING) SALE 9. Number of shares, debentures or financial instruments relating to shares acquired Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A N/A Number of shares, debentures or financial instruments relating to shares disposed Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) NEGLIGIBLE Price per share or value of transaction Date and place of transaction SOLD 80,£23.50 PER SHARE 25 JUNE 2014, UNITED KINGDOM Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) Date issuer informed of transaction ERIC PEARSON - 131,750 INCLUDING ALL NOTIFIABLE INTERESTS; PERCENTAGE HOLDING IS NEGLIGIBLE 26 JUNE 2014 Name of contact and telephone number for queries: NICOLETTE HENFREY01 Name of authorised official of issuer responsible for making notification NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL Date of notification27 JUNE 2014 InterContinental Hotels Group PLC (the "Company") Voting Rights and Capital In accordance with Disclosure and Transparency Rule 5.6.1, the Company advises the market of the following: As at 30 June 2014, the Company's issued share capital consisted of 268,293,688 ordinary shares of 14 194/329 pence each with voting rights and the Company held 12,499,994 ordinary shares in Treasury. Therefore the total number of voting rights in the Company was 255,793,694. The above figure, 255,793,694 may be used by shareholders as the denominator for the calculations by which they may determine if they are required to notify their interest in, or a change to their interest in, the Company under the Financial Conduct Authority's Disclosure and Transparency Rules. Nicolette Henfrey SVP, Deputy Company Secretary & Head of Corporate Legal For further information, please contact: Corporate Legal & Secretariat (Nicolette Henfrey): +44 (0)1 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: INTERCONTINENTAL HOTELS GROUP PLC 2. Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): Retraction of announcement made on 8 October 2013 under RNS No.9825P stating that BlackRock Inc.'s holding had gone above 5% (notified to issuer in error). BlackRock Inc. continues to hold less than the 5% threshold. X 3. Full name of person(s) subject to the notification obligation: BlackRock, Inc. 4. Full name of shareholder(s) (if different from 3.): 5. Date of the transaction and date on which the threshold is crossed or reached: N/A 6. Date on which issuer notified: 8 July 2014 7. Threshold(s) that is/are crossed or reached: Below 5% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Direct Indirect Direct Indirect Ordinary Shares Below 5% Below 5% N/A N/A GB00BN33FD40 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights N/A N/A N/A N/A N/A C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/ Conversion period Number of voting rights instrument refers to % of voting rights N/A N/A N/A N/A N/A Nominal Delta N/A N/A Total (A+B+C) Number of voting rights Percentage of voting rights Below 5% Below 5% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: BlackRock Investment Management (UK) Limited - N/A (Below 5%) Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: N/A 14. Contact name: NICOLETTE HENFREY SVP, DEPUTY COMPANY SECRETARY & HEAD OF CORPORATE LEGAL INTERCONTINENTAL HOTELS GROUP PLC 15. Contact telephone number: 01 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. InterContinental Hotels Group PLC (Registrant) By: /s/ H. Patel Name: H. PATEL Title: COMPANY SECRETARIAL OFFICER Date: 11 July 2014
